DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 3/11/21. Claims 1, 21 and 28 have been amended. Claims 2, 3, 5, 7 – 9, 14 – 20 and 27 have been cancelled. Claims 29 - 33 have been added. Claims 11 and 25 are withdrawn due to a restriction requirement and are now rejoined. Claims 1, 4, 6, 10 – 13, 21 – 26 and 28 – 33 are now pending.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 3/11/21.   
	The ODP rejection is also hereby withdrawn given the amendments to the present claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan Truesdale on 3/17/21.

The application has been amended as follows: 

In claim 1, line 9, change “material;”   to  - - material; and   - - 

In claim 1, lines 11 – 15, change “material when said depolymerized polystyrene material is in a molten state; cooling said depolymerized polystyrene material; and purifying said depolymerized polystyrene material, wherein said copolymer/monomer is”  to   - -  material to form a grafted product; wherein said copolymer/monomer is  - - 

In claim 1, line 16, change “of an acid, an alcohol,”  to  - -  of an alkene, an acid, an alcohol,  - - 

In claim 1, line 17, change “wherein said depolymerized polystyrene material has an average”   to  - -  wherein said grafted product has an average   - - 

Rejoin claim 11.

In claim 13, line 1, change “of claim 1 wherein said purification”   to  - -  of claim 1 further comprising purifying said grafted product, wherein said purification  - - 

In claim 23, line 2, change “depolymerized polystyrene material has an”   to  - -  grafted product as an  - - 

In claim 24, line 2, change “depolymerized polystyrene material has a”   to  - -  grafted product as a  - - 

Rejoin claim 25.

In claim 25, line 1, change “The method of claim 5 wherein”  to  - -  The method of claim 1 wherein  - -

Cancel claims 31 – 33 without prejudice.

Add claim 34: The method of claim 1 wherein said copolymer/monomer is an alkene.


REASONS FOR ALLOWANCE
s 1, 4, 6, 10 – 13, 21 – 26, 28 – 30 and 34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest references of ULLOM (US 2016/0024390) and of FROST et al (US 2014/1017307).
ULLOM discloses a process to depolymerize a hydrocarbonaceous material, such as polystyrene, by first heating it and melting it in an extruder and then transporting the molten material to a reactor comprising a mixer to depolymerize it completely.
ULLOM fails to filter to molten polystyrene prior to depolymerizing it; fails to graft a copolymer/monomer onto the molten depolymerized polystyrene; and is silent regarding the molecular weight of the depolymerized or grafted material.
FROST discloses a process to heat and melt waste polystyrene, filter it, and mix the molten product with a monomer or polymer, such as polyolefins, conjugated dienes or polyacrylate, in order to increase its molecular weight to at least 700,000.
Frost fails to teach to first depolymerize the polystyrene; and fails to teach that the grafted product has a low MW of 40,000 – 200,000.

The closest prior art of record fails to teach or render obvious the claimed method comprising heating solid polystyrene material to create a molten polystyrene material; filtering it; depolymerizing it to create a depolymerized polystyrene material; grafting a copolymer/monomer onto said depolymerized polystyrene material to form a grafted product; wherein said copolymer/monomer is selected from the group consisting of an alkene, an acid, an alcohol, and an acetate; wherein said grafted product has an average molecular weight that remains low after the grafting, i.e. between 40000 amu and 200000 amu, which is about the MW of the polystyrene that has been depolymerized only to such extent as to keep the MW at said range.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765